



Exhibit 10.3






July 6, 2014 (Revised March 5, 2015)
Tim Graff
1691 Morris Lane
Frisco, TX 75034 


Dear Tim,
We are pleased to confirm your acceptance to relocate to Seattle. You will be
working out of the Trupanion office in January 2015 in the capacity of President
of American Pet Insurance Company (APIC). You will continue to report to the
CEO. Beginning August 1, 2014 your salary shall become $14,583 per month
($175,000 per year) through December 31, 2014, during which time you may work
remotely from Texas, as appropriate. Starting January 1, 2015, your salary will
be adjusted to $20,000.00 per month ($240,000.00 per year). You are also
eligible for the following:
•
For work performed during the remainder of 2014 from August 1, 2014 to December
31, 2014 your bonus will be prorated and is based on a target of 40% of the
$175,000 base salary. The company intends this bonus will be paid out in the
value equivalent to a cash bonus but in the form of unrestricted stock on or
about February 15, 2015, subject to the approval of the Board of Directors of
Trupanion, Inc., or the compensation committee thereof, as applicable, based on
the achievement of (a) corporate performance goals and (b) individual
performance objectives as follows: 50% based on corporate performance objectives
and 50% based on individual performance objectives to be set by the CEO.



For work performed from January 1, 2015 through December 31, 2015 you will be
eligible to earn an annual bonus target of 40% of the $240,000 base salary with
a target value of $96,000. Bonus payout is based on the achievement of (a)
corporate performance goals and (b) individual performance objectives as
follows: 50% of the bonus is based on company’s achievement of objectives and
50% is based on your individual achievement of quarterly objectives defined by
CEO. The company bonus plan requires employees are active employees at the time
the annual bonus is paid each year on February 15th for the prior year’s
performance results.


•
A relocation reimbursement of up to $15,000 (must submit receipts and be used
within the first 3 months of 2015).

•
4 weeks (20 days) of vacation per year, on a pro-rata basis.

•
One insured pet with Trupanion.

You will be eligible for our standard benefits as described in the Summary of
Benefits attached to this offer letter, effective the first of the month
following hire. Benefit plans may change from time to time.
In the event of any dispute or claim solely related to or arising out of the
termination of your employment with Company for any reason (including, but not
limited to, any claims for breach of contract, wrongful termination, or age,
sex, race, national origin, disability or other discrimination or harassment),
you agree that all such disputes will be fully, finally and exclusively resolved
by binding arbitration conducted by Judicial Dispute Resolution, LLC in King
County, Washington (or similar entity if acceptable to Company).  You and
Company hereby waive your respective rights to have any such disputes or claims
tried by a judge or jury.  This section will not apply to any claims for
injunctive relief by Company or you, or to any claims by Company or you arising
out of or related to proprietary and/or intellectual property rights.
If you agree that this letter sets forth our understanding, please sign and
return to my attention. We look forward to your move to Seattle and joining the
Trupanion Team in the corporate office!
[amendedemploymentagreement.jpg]



